11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Renee Ann Taylor,                              * From the 441st District Court
                                                 of Midland County,
                                                 Trial Court No. CR48442.

Vs. No. 11-18-00313-CR                         * November 30, 2020

The State of Texas,                            * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.